
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 2165
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To enhance strategic cooperation between
		  the United States and Israel, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 United States-Israel Enhanced Security
			 Cooperation Act of 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)Since 1948, United States Presidents and
			 both houses of Congress, on a bipartisan basis and supported by the American
			 people, have repeatedly reaffirmed the special bond between the United States
			 and Israel, based on shared values and shared interests.
			(2)The Middle East is undergoing rapid change,
			 bringing with it hope for an expansion of democracy but also great challenges
			 to the national security of the United States and our allies in the region,
			 particularly to our most important ally in the region, Israel.
			(3)The Government of the Islamic Republic of
			 Iran is continuing its decades-long pattern of seeking to foment instability
			 and promote extremism in the Middle East, particularly in this time of dramatic
			 political transition.
			(4)At the same time, the Government of the
			 Islamic Republic of Iran continues to enrich uranium in defiance of multiple
			 United Nations Security Council resolutions.
			(5)A nuclear-weapons capable Iran would
			 fundamentally threaten vital United States interests, encourage regional
			 nuclear proliferation, further empower Iran, the world’s leading state sponsor
			 of terror, and pose a serious and destabilizing threat to Israel and the
			 region.
			(6)Over the past several years, with the
			 assistance of the Governments of the Islamic Republic of Iran and Syria,
			 Hizbollah and Hamas have increased their stockpile of rockets, with more than
			 60,000 now ready to be fired at Israel. The Government of the Islamic Republic
			 of Iran continues to add to its arsenal of ballistic missiles and cruise
			 missiles, which threaten Iran’s neighbors, Israel, and United States Armed
			 Forces in the region.
			(7)As a result, Israel is facing a
			 fundamentally altered strategic environment.
			(8)Pursuant to chapter 5 of title 1 of the
			 Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11; 117
			 Stat. 576), the authority to make available loan guarantees to Israel is
			 currently set to expire on September 30, 2012.
			3.Statement of policyIt is the policy of the United
			 States:
			(1)To reaffirm our unwavering commitment to
			 the security of the State of Israel as a Jewish state. As President Barack
			 Obama stated on December 16, 2011, America’s commitment and my
			 commitment to Israel and Israel’s security is unshakeable. And as
			 President George W. Bush stated before the Israeli Knesset on May 15, 2008, on
			 the 60th anniversary of the founding of the State of Israel, The
			 alliance between our governments is unbreakable, yet the source of our
			 friendship runs deeper than any treaty..
			(2)To help the Government of Israel preserve
			 its qualitative military edge amid rapid and uncertain regional political
			 transformation.
			(3)To veto any one-sided anti-Israel
			 resolutions at the United Nations Security Council.
			(4)To support Israel’s inherent right to
			 self-defense.
			(5)To pursue avenues to expand cooperation
			 with the Government of Israel both in defense and across the spectrum of
			 civilian sectors, including high technology, agriculture, medicine, health,
			 pharmaceuticals, and energy.
			(6)To assist the Government of Israel with its
			 ongoing efforts to forge a peaceful, negotiated settlement of the
			 Israeli-Palestinian conflict that results in two states living side-by-side in
			 peace and security, and to encourage Israel’s neighbors to recognize Israel’s
			 right to exist as a Jewish state.
			(7)To encourage further development of
			 advanced technology programs between the United States and Israel given current
			 trends and instability in the region.
			4.United states actions to assist in the
			 defense of Israel and protect United States interestsIt is the sense of Congress that the United
			 States Government should take the following actions to assist in the defense of
			 Israel:
			(1)Seek to enhance the capabilities of the
			 Governments of the United States and Israel to address emerging common threats,
			 increase security cooperation, and expand joint military exercises.
			(2)Provide the Government of Israel such
			 support as may be necessary to increase development and production of joint
			 missile defense systems, particularly such systems that defend against the
			 urgent threat posed to Israel and United States forces in the region.
			(3)Provide the Government of Israel assistance
			 specifically for the production and procurement of the Iron Dome defense system
			 for purposes of intercepting short-range missiles, rockets, and projectiles
			 launched against Israel.
			(4)Provide the Government of Israel defense
			 articles and defense services through such mechanisms as appropriate, to
			 include air refueling tankers, missile defense capabilities, and specialized
			 munitions.
			(5)Provide the Government of Israel additional
			 excess defense articles, as appropriate, in the wake of the withdrawal of
			 United States forces from Iraq.
			(6)Examine ways to strengthen existing and
			 ongoing efforts, including the Gaza Counter Arms Smuggling Initiative, aimed at
			 preventing weapons smuggling into Gaza pursuant to the 2009 agreement following
			 the Israeli withdrawal from Gaza, as well as measures to protect against
			 weapons smuggling and terrorist threats from the Sinai Peninsula.
			(7)Offer the Air Force of Israel additional
			 training and exercise opportunities in the United States to compensate for
			 Israel’s limited air space.
			(8)Work to encourage an expanded role for
			 Israel with the North Atlantic Treaty Organization (NATO), including an
			 enhanced presence at NATO headquarters and exercises.
			(9)Expand already-close intelligence
			 cooperation, including satellite intelligence, with Israel.
			5.Additional steps to defend Israel and
			 protect American interests
			(a)Extension of war reserves stockpile
			 authority
				(1)Department of defense appropriations act,
			 2005Section 12001(d) of the
			 Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat.
			 1011) is amended by striking more than 8 years after and
			 inserting more than 10 years after.
				(2)Foreign assistance act of
			 1961Section 514(b)(2)(A) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by
			 striking fiscal years 2011 and 2012 and inserting fiscal
			 years 2013 and 2014.
				(b)Extension of loan guarantees to
			 IsraelChapter 5 of title I
			 of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law
			 108–11; 117 Stat. 576) is amended under the heading Loan Guarantees to
			 Israel—
				(1)in the matter preceding the first proviso,
			 by striking September 30, 2011 and inserting September
			 30, 2015; and
				(2)in the second proviso, by striking
			 September 30, 2011 and inserting September 30,
			 2015.
				6.Reports required
			(a)Report on Israel’s qualitative military
			 edge (QME)
				(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to the Committee on
			 Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives a report on the status of Israel’s qualitative
			 military edge in light of current trends and instability in the region.
				(2)Substitution for quadrennial
			 reportIf submitted within
			 one year of the date that the first quadrennial report required by section
			 201(c)(2) of the Naval Vessel Transfer Act of 2008 (Public Law 110–429; 22
			 U.S.C. 2776 note) is due to be submitted, the report required by paragraph (1)
			 may substitute for such quadrennial report.
				(b)Reports on other mattersNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to the appropriate
			 congressional committees a report on each of the following matters:
				(1)Taking into account the Government of
			 Israel’s urgent requirement for F–35 aircraft, actions to improve the process
			 relating to its purchase of F–35 aircraft, particularly with respect to cost
			 efficiency and timely delivery.
				(2)Efforts to expand cooperation between the
			 United States and Israel in homeland security, counter-terrorism, maritime
			 security, energy, cyber-security, and other related areas.
				(3)Actions to integrate Israel into the
			 defense of the Eastern Mediterranean.
				7.DefinitionsIn this Act:
			(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
				(A)the Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Relations, and the Select
			 Committee on Intelligence of the Senate; and
				(B)the Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Affairs, and the
			 Permanent Select Committee on Intelligence of the House of
			 Representatives.
				(2)Qualitative military edgeThe term qualitative military
			 edge has the meaning given the term in section 36(h)(2) of the Arms
			 Export Control Act (22 U.S.C. 2776(h)(2)).
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
